UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: The Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments (unaudited) As of July 31, 2016 Market Value Shares ($000) Common Stocks (97.3%)1 Consumer Discretionary (15.4%) DSW Inc. Class A 2,261,173 54,856 * Ulta Salon Cosmetics & Fragrance Inc. 197,065 51,475 Papa John's International Inc. 637,210 47,122 National CineMedia Inc. 3,004,783 46,814 Bloomin' Brands Inc. 2,498,200 44,918 * LKQ Corp. 1,289,105 44,332 * Tenneco Inc. 765,600 43,272 La-Z-Boy Inc. 1,401,200 42,344 * IMAX Corp. 1,320,524 41,715 * Kate Spade & Co. 1,894,765 41,097 Cinemark Holdings Inc. 1,031,600 38,788 Chico's FAS Inc. 3,173,400 38,113 Cheesecake Factory Inc. 733,448 37,941 Tractor Supply Co. 413,145 37,865 * Grand Canyon Education Inc. 864,220 36,349 * DreamWorks Animation SKG Inc. Class A 876,630 35,915 Lennar Corp. Class A 758,685 35,506 New York Times Co. Class A 2,623,026 34,047 * Michaels Cos. Inc. 1,241,325 32,721 * Sally Beauty Holdings Inc. 1,038,197 30,450 * ServiceMaster Global Holdings Inc. 768,090 29,057 * lululemon athletica Inc. 372,609 28,933 *,2 MarineMax Inc. 1,405,563 28,392 Texas Roadhouse Inc. Class A 597,645 28,221 ^ MDC Partners Inc. Class A 2,123,115 27,091 Brunswick Corp. 533,789 26,487 Wolverine World Wide Inc. 1,018,200 24,936 Carter's Inc. 234,613 23,755 Dunkin' Brands Group Inc. 508,429 23,037 Service Corp. International 826,700 22,916 * Pinnacle Entertainment Inc. 2,061,121 22,507 * Shutterfly Inc. 394,515 20,984 * Bright Horizons Family Solutions Inc. 309,690 20,771 *,^ Hibbett Sports Inc. 589,773 20,595 * Urban Outfitters Inc. 681,770 20,385 * Boyd Gaming Corp. 1,010,269 19,811 * G-III Apparel Group Ltd. 485,215 19,423 * Live Nation Entertainment Inc. 705,000 19,331 Polaris Industries Inc. 181,149 17,888 HSN Inc. 345,180 17,659 Ross Stores Inc. 256,500 15,859 * Buffalo Wild Wings Inc. 87,027 14,617 *,^ JC Penney Co. Inc. 1,508,563 14,573 Oxford Industries Inc. 253,810 14,513 * Ollie's Bargain Outlet Holdings Inc. 543,460 14,206 * Five Below Inc. 264,903 13,513 * Popeyes Louisiana Kitchen Inc. 213,903 12,252 * Netflix Inc. 132,400 12,081 * CarMax Inc. 205,200 11,955 Expedia Inc. 99,695 11,629 * Chuy's Holdings Inc. 334,867 11,292 Dick's Sporting Goods Inc. 213,505 10,951 Leggett & Platt Inc. 194,500 10,225 Callaway Golf Co. 894,271 9,569 * O'Reilly Automotive Inc. 32,900 9,562 * Penn National Gaming Inc. 621,595 9,336 Aaron's Inc. 384,200 9,202 Big Lots Inc. 145,800 7,754 Monro Muffler Brake Inc. 123,380 7,726 American Eagle Outfitters Inc. 427,900 7,668 Sonic Corp. 283,221 7,621 * Burlington Stores Inc. 98,850 7,563 * Tumi Holdings Inc. 281,985 7,543 * Smith & Wesson Holding Corp. 254,300 7,489 ClubCorp Holdings Inc. 483,000 7,003 Lithia Motors Inc. Class A 80,800 6,972 Tupperware Brands Corp. 109,900 6,889 Sturm Ruger & Co. Inc. 98,400 6,691 Children's Place Inc. 79,500 6,645 * American Axle & Manufacturing Holdings Inc. 377,400 6,571 Harman International Industries Inc. 79,100 6,537 Vail Resorts Inc. 45,500 6,510 * Isle of Capri Casinos Inc. 333,700 6,250 Lear Corp. 54,800 6,217 Nexstar Broadcasting Group Inc. Class A 122,300 6,182 ^ Regal Entertainment Group Class A 261,400 6,148 DR Horton Inc. 184,400 6,063 * Dave & Buster's Entertainment Inc. 133,500 5,941 * MSG Networks Inc. 349,400 5,608 Ruth's Hospitality Group Inc. 340,500 5,438 Bob Evans Farms Inc. 141,400 5,201 * Carrols Restaurant Group Inc. 382,900 4,637 * Potbelly Corp. 348,500 4,541 Cato Corp. Class A 115,200 4,121 * Strayer Education Inc. 89,800 4,106 Interpublic Group of Cos. Inc. 175,100 4,038 Libbey Inc. 200,300 3,744 Visteon Corp. 53,300 3,736 * NVR Inc. 2,180 3,717 * Express Inc. 245,000 3,665 *,^ Kona Grill Inc. 264,098 3,301 Jack in the Box Inc. 36,400 3,217 * JAKKS Pacific Inc. 346,483 3,195 AMC Entertainment Holdings Inc. 105,600 3,107 World Wrestling Entertainment Inc. Class A 144,500 2,854 Six Flags Entertainment Corp. 48,000 2,707 * Denny's Corp. 239,700 2,675 * Tile Shop Holdings Inc. 139,700 2,382 MCBC Holdings Inc. 202,026 2,319 GNC Holdings Inc. Class A 109,900 2,243 Cracker Barrel Old Country Store Inc. 14,000 2,204 *,^ SodaStream International Ltd. 90,969 2,188 * Cooper-Standard Holding Inc. 22,800 2,008 * Gentherm Inc. 55,600 1,866 *,^ Weight Watchers International Inc. 133,200 1,589 * BJ's Restaurants Inc. 33,200 1,289 * Red Rock Resorts Inc. Class A 54,100 1,245 *,^ Hemisphere Media Group Inc. Class A 85,560 1,086 Bassett Furniture Industries Inc. 41,700 1,077 Brinker International Inc. 21,899 1,032 * Asbury Automotive Group Inc. 16,800 1,021 Culp Inc. 34,100 973 Sinclair Broadcast Group Inc. Class A 32,200 896 Ethan Allen Interiors Inc. 22,500 781 ^ PetMed Express Inc. 28,200 585 New Media Investment Group Inc. 32,500 574 Consumer Staples (2.6%) * TreeHouse Foods Inc. 442,310 45,642 ^ Sanderson Farms Inc. 421,500 36,919 * Post Holdings Inc. 390,200 33,819 Greencore Group plc 7,786,354 33,744 * Performance Food Group Co. 889,850 24,417 Nu Skin Enterprises Inc. Class A 445,000 23,763 * Monster Beverage Corp. 100,000 16,063 * WhiteWave Foods Co. Class A 196,000 10,876 Ingredion Inc. 73,300 9,766 * Herbalife Ltd. 129,900 8,835 * Boston Beer Co. Inc. Class A 37,609 6,878 * Smart & Final Stores Inc. 466,545 6,434 Dean Foods Co. 339,300 6,263 Casey's General Stores Inc. 46,400 6,196 Ingles Markets Inc. Class A 67,700 2,629 Pilgrim's Pride Corp. 108,986 2,534 *,^ Amplify Snack Brands Inc. 173,500 2,474 * Sprouts Farmers Market Inc. 85,700 1,982 * Blue Buffalo Pet Products Inc. 74,800 1,921 Fresh Del Monte Produce Inc. 33,400 1,899 ^ Natural Health Trends Corp. 53,900 1,811 Lancaster Colony Corp. 10,500 1,365 ^ Cal-Maine Foods Inc. 28,600 1,198 * USANA Health Sciences Inc. 4,700 645 * Darling Ingredients Inc. 37,900 598 Energy (3.2%) ^ Veresen Inc. 4,613,100 39,042 Patterson-UTI Energy Inc. 1,809,150 35,079 ^ Core Laboratories NV 283,640 33,132 Western Refining Inc. 1,559,280 32,511 Energen Corp. 565,660 26,801 Superior Energy Services Inc. 1,416,003 22,613 * Diamondback Energy Inc. 217,975 19,136 * Matador Resources Co. 777,170 16,390 * Rice Energy Inc. 635,300 14,815 * PDC Energy Inc. 226,345 12,397 Cabot Oil & Gas Corp. 467,760 11,540 * Gulfport Energy Corp. 316,590 9,210 * Parsley Energy Inc. Class A 301,180 8,587 * Forum Energy Technologies Inc. 503,000 8,214 * Carrizo Oil & Gas Inc. 224,200 7,354 Baker Hughes Inc. 153,300 7,332 Range Resources Corp. 176,300 7,107 * Southwestern Energy Co. 474,625 6,920 * Newfield Exploration Co. 153,300 6,638 *,^ RPC Inc. 456,500 6,615 * RigNet Inc. 532,916 6,368 Oceaneering International Inc. 215,800 6,016 US Silica Holdings Inc. 165,354 5,700 * Dril-Quip Inc. 96,687 5,263 ^ Atwood Oceanics Inc. 289,570 3,093 * Par Pacific Holdings Inc. 79,147 1,187 World Fuel Services Corp. 11,800 562 * Sanchez Energy Corp. 77,200 489 Financials (10.3%) Nasdaq Inc. 868,537 61,458 MarketAxess Holdings Inc. 374,650 60,566 Assured Guaranty Ltd. 2,155,714 57,752 Assurant Inc. 517,436 42,952 *,^ LendingTree Inc. 383,911 38,767 Redwood Trust Inc. 2,594,020 37,017 MFA Financial Inc. 4,857,005 36,525 Hannon Armstrong Sustainable Infrastructure Capital Inc. 1,621,500 36,468 * First BanCorp 7,754,555 35,593 * Western Alliance Bancorp 1,030,110 35,055 Douglas Emmett Inc. 894,500 34,027 * Affiliated Managers Group Inc. 231,023 33,910 Zions Bancorporation 1,210,900 33,760 * MGIC Investment Corp. 4,625,683 33,259 First American Financial Corp. 734,380 30,704 Financial Engines Inc. 1,161,455 30,651 Solar Capital Ltd. 1,397,895 28,307 Outfront Media Inc. 1,157,000 26,923 LPL Financial Holdings Inc. 945,428 25,479 Investment Technology Group Inc. 1,500,000 25,050 ^ WisdomTree Investments Inc. 2,504,487 24,895 LaSalle Hotel Properties 836,600 23,048 *,^ Encore Capital Group Inc. 806,506 19,687 MGM Growth Properties LLC Class A 714,215 19,362 FactSet Research Systems Inc. 99,750 17,153 STAG Industrial Inc. 607,200 15,411 Evercore Partners Inc. Class A 284,667 14,424 * SVB Financial Group 141,000 14,159 QTS Realty Trust Inc. Class A 213,246 12,208 Bank of the Ozarks Inc. 326,509 11,751 MSCI Inc. Class A 133,500 11,486 National Storage Affiliates Trust 520,328 11,119 Opus Bank 344,159 11,109 * Customers Bancorp Inc. 413,107 10,633 * Hilltop Holdings Inc. 472,253 10,286 Lamar Advertising Co. Class A 139,100 9,439 *,2 eHealth Inc. 935,401 8,933 Gaming and Leisure Properties Inc. 219,020 7,848 * Texas Capital Bancshares Inc. 157,700 7,655 Wintrust Financial Corp. 144,275 7,618 Ryman Hospitality Properties Inc. 134,700 7,576 DuPont Fabros Technology Inc. 157,800 7,548 CoreSite Realty Corp. 86,200 7,114 * PRA Group Inc. 253,895 7,074 * Cowen Group Inc. Class A 2,163,661 6,751 James River Group Holdings Ltd. 198,160 6,670 * Pacific Premier Bancorp Inc. 245,901 5,939 Bats Global Markets Inc. 233,113 5,916 Radian Group Inc. 444,525 5,734 * Walker & Dunlop Inc. 229,500 5,432 WP Glimcher Inc. 423,200 5,366 * INTL. FCStone Inc. 180,400 5,257 * KCG Holdings Inc. Class A 342,300 5,179 Universal Insurance Holdings Inc. 235,220 5,114 Iron Mountain Inc. 119,900 4,941 BGC Partners Inc. Class A 545,800 4,841 OM Asset Management plc 315,200 4,413 Lazard Ltd. Class A 105,400 3,767 Senior Housing Properties Trust 156,000 3,465 * Essent Group Ltd. 137,500 3,295 Primerica Inc. 63,700 3,281 * FCB Financial Holdings Inc. Class A 86,000 3,007 *,^ Credit Acceptance Corp. 14,617 2,641 * World Acceptance Corp. 60,076 2,611 Care Capital Properties Inc. 80,900 2,393 Banc of California Inc. 105,700 2,344 * Regional Management Corp. 114,700 2,156 Sabra Health Care REIT Inc. 86,400 2,066 * Signature Bank 16,700 2,008 Chesapeake Lodging Trust 49,900 1,261 PS Business Parks Inc. 10,700 1,187 Brown & Brown Inc. 30,100 1,103 GEO Group Inc. 28,300 979 AMERISAFE Inc. 15,100 884 *,^ BofI Holding Inc. 51,200 861 Pennsylvania REIT 27,900 710 Home BancShares Inc. 27,700 578 Universal Health Realty Income Trust 9,600 573 ServisFirst Bancshares Inc. 11,300 572 Capital Bank Financial Corp. 10,000 299 Capital City Bank Group Inc. 11,470 164 PrivateBancorp Inc. 1,300 57 Health Care (19.8%) * Cepheid 2,247,060 79,389 * Ligand Pharmaceuticals Inc. 549,953 74,178 * ABIOMED Inc. 550,373 64,928 West Pharmaceutical Services Inc. 795,025 63,825 * ICON plc 801,828 62,278 * Insulet Corp. 1,668,559 59,050 * Globus Medical Inc. 2,529,803 58,059 * Allscripts Healthcare Solutions Inc. 3,855,420 54,439 * athenahealth Inc. 421,218 53,827 * Alkermes plc 988,642 49,333 *,2 Imprivata Inc. 2,420,390 46,278 Cooper Cos. Inc. 246,650 45,006 * WellCare Health Plans Inc. 407,940 43,568 * DexCom Inc. 464,200 42,813 * Akorn Inc. 1,201,733 41,135 ResMed Inc. 596,569 41,092 Kindred Healthcare Inc. 3,217,959 39,452 * LifePoint Health Inc. 656,921 38,877 * Surgical Care Affiliates Inc. 705,300 36,683 * Align Technology Inc. 411,076 36,647 * INC Research Holdings Inc. Class A 768,428 34,203 * Acadia Healthcare Co. Inc. 601,065 33,960 * Bluebird Bio Inc. 519,338 29,696 * Medivation Inc. 437,950 28,024 *,^ TESARO Inc. 296,828 27,676 * Medidata Solutions Inc. 509,975 27,105 * Community Health Systems Inc. 2,057,706 26,277 * Alnylam Pharmaceuticals Inc. 374,500 25,496 Teleflex Inc. 140,900 25,406 * Hologic Inc. 641,400 24,687 * Jazz Pharmaceuticals plc 163,135 24,628 * Bio-Rad Laboratories Inc. Class A 161,140 23,380 *,^ Zeltiq Aesthetics Inc. 662,290 22,485 Dentsply Sirona Inc. 348,678 22,329 Bruker Corp. 891,675 22,221 * Nektar Therapeutics 1,280,600 22,142 * Inogen Inc. 409,378 22,000 * Molina Healthcare Inc. 382,557 21,733 * Spectranetics Corp. 936,835 21,716 * IDEXX Laboratories Inc. 217,100 20,362 * AMN Healthcare Services Inc. 472,920 20,005 * Centene Corp. 269,585 19,019 * Masimo Corp. 351,067 18,596 * Acceleron Pharma Inc. 533,600 18,100 * HMS Holdings Corp. 845,355 16,806 * Cynosure Inc. Class A 301,255 16,557 * Cerner Corp. 262,800 16,396 * Illumina Inc. 96,300 16,020 * NuVasive Inc. 254,760 15,846 * Neogen Corp. 277,650 15,312 Bio-Techne Corp. 134,281 15,096 * Endologix Inc. 1,038,483 14,653 * QIAGEN NV 535,700 14,357 * HealthEquity Inc. 469,325 13,854 * Repligen Corp. 479,404 13,711 * Evolent Health Inc. Class A 552,971 13,017 * Exact Sciences Corp. 743,486 12,922 CONMED Corp. 311,597 12,663 * Sage Therapeutics Inc. 279,291 12,529 * Ironwood Pharmaceuticals Inc. Class A 863,100 12,196 Cantel Medical Corp. 175,055 11,720 * Ultragenyx Pharmaceutical Inc. 178,400 11,289 * Luminex Corp. 523,320 11,215 * Cardiovascular Systems Inc. 566,000 11,099 *,^ Cempra Inc. 593,300 10,662 * Cross Country Healthcare Inc. 702,066 10,264 * Pacira Pharmaceuticals Inc. 278,314 10,089 * Supernus Pharmaceuticals Inc. 435,229 9,671 * Intuitive Surgical Inc. 13,700 9,532 * Quintiles Transnational Holdings Inc. 119,800 9,301 * Charles River Laboratories International Inc. 98,200 8,635 * Diplomat Pharmacy Inc. 238,352 8,564 * Atara Biotherapeutics Inc. 347,138 8,331 *,^ Adeptus Health Inc. Class A 186,190 8,298 *,^ Novadaq Technologies Inc. 767,350 8,180 * Quidel Corp. 358,644 8,177 * Neurocrine Biosciences Inc. 161,351 8,105 * Ionis Pharmaceuticals Inc. 273,900 7,995 * United Therapeutics Corp. 64,600 7,817 *,^ AAC Holdings Inc. 323,400 7,331 * Prestige Brands Holdings Inc. 135,700 7,260 *,^ Juno Therapeutics Inc. 227,563 7,039 * Emergent BioSolutions Inc. 208,600 6,965 Chemed Corp. 47,300 6,960 * Nevro Corp. 83,457 6,902 * PRA Health Sciences Inc. 144,100 6,683 * Mettler-Toledo International Inc. 16,209 6,665 * DBV Technologies SA ADR 189,642 6,562 STERIS plc 91,276 6,476 * Myriad Genetics Inc. 205,200 6,357 * Revance Therapeutics Inc. 462,662 6,241 Patterson Cos. Inc. 126,240 6,231 * Five Prime Therapeutics Inc. 121,500 6,159 * Amedisys Inc. 114,500 6,131 * Intersect ENT Inc. 365,598 5,791 * VCA Inc. 77,000 5,493 * Anika Therapeutics Inc. 92,400 4,613 * Enanta Pharmaceuticals Inc. 202,100 4,545 * FibroGen Inc. 204,800 3,918 * NxStage Medical Inc. 176,705 3,907 * Amsurg Corp. 50,300 3,773 * ICU Medical Inc. 32,200 3,760 * PTC Therapeutics Inc. 613,800 3,664 * OvaScience Inc. 711,610 3,587 * Spectrum Pharmaceuticals Inc. 461,900 3,173 * OraSure Technologies Inc. 453,400 3,092 * LHC Group Inc. 66,800 3,023 * Wright Medical Group NV 129,325 2,836 * Acorda Therapeutics Inc. 107,700 2,723 * Patheon NV 99,336 2,569 * Cytokinetics Inc. 216,400 2,406 * Array BioPharma Inc. 626,200 2,342 * AtriCure Inc. 147,900 2,247 * Rigel Pharmaceuticals Inc. 975,600 2,234 * SciClone Pharmaceuticals Inc. 206,100 2,176 * PAREXEL International Corp. 32,400 2,166 * Almost Family Inc. 50,390 2,005 * Amphastar Pharmaceuticals Inc. 122,800 1,987 * Tetraphase Pharmaceuticals Inc. 490,500 1,972 *,^ Esperion Therapeutics Inc. 174,800 1,898 * Merrimack Pharmaceuticals Inc. 317,800 1,843 PerkinElmer Inc. 30,100 1,713 Utah Medical Products Inc. 25,070 1,631 LeMaitre Vascular Inc. 71,200 1,225 * BioCryst Pharmaceuticals Inc. 296,900 1,075 *,^ iRadimed Corp. 52,233 1,011 * Infinity Pharmaceuticals Inc. 547,400 920 *,^ Insys Therapeutics Inc. 55,800 873 Universal Health Services Inc. Class B 6,200 803 * Orthofix International NV 15,700 744 * Civitas Solutions Inc. 33,800 724 *,^ ImmunoGen Inc. 246,500 685 * Raptor Pharmaceutical Corp. 110,800 653 * Brookdale Senior Living Inc. 30,300 560 * Peregrine Pharmaceuticals Inc. 1,396,779 518 * Quorum Health Corp. 33,891 369 * Threshold Pharmaceuticals Inc. 25,000 13 * Zafgen Inc. 3,756 11 Industrials (16.6%) * Clean Harbors Inc. 1,315,978 67,668 * Genesee & Wyoming Inc. Class A 924,899 59,887 * WageWorks Inc. 933,941 57,727 John Bean Technologies Corp. 862,153 57,695 Owens Corning 886,000 46,878 * Teledyne Technologies Inc. 440,143 46,215 ^ Advanced Drainage Systems Inc. 1,612,074 43,059 * Swift Transportation Co. 2,229,670 42,921 GATX Corp. 957,100 42,811 * Middleby Corp. 348,030 41,896 * Kirby Corp. 761,373 41,487 2 H&E Equipment Services Inc. 2,202,839 41,017 MSC Industrial Direct Co. Inc. Class A 531,366 38,168 Watts Water Technologies Inc. Class A 614,069 37,980 Landstar System Inc. 501,680 35,363 * Hawaiian Holdings Inc. 734,358 33,435 * TransUnion 981,600 32,118 Curtiss-Wright Corp. 352,000 31,324 Tennant Co. 488,399 31,297 Acuity Brands Inc. 118,705 31,152 * AerCap Holdings NV 844,600 30,836 * On Assignment Inc. 830,486 30,686 HEICO Corp. Class A 520,972 30,044 * Armstrong World Industries Inc. 697,905 29,640 Waste Connections Inc. 389,190 28,987 Equifax Inc. 215,300 28,519 Kennametal Inc. 1,055,460 26,239 * Advisory Board Co. 622,804 26,008 * Generac Holdings Inc. 678,012 25,622 * Sensata Technologies Holding NV 671,186 25,451 CEB Inc. 421,609 25,313 * TriNet Group Inc. 1,164,120 25,250 * TASER International Inc. 860,223 24,912 * Proto Labs Inc. 441,923 24,323 * RBC Bearings Inc. 317,494 24,139 Carlisle Cos. Inc. 232,500 24,015 AO Smith Corp. 253,610 23,558 Heartland Express Inc. 1,204,322 22,304 * IHS Markit Ltd. 627,935 21,814 * Trex Co. Inc. 414,605 20,108 * Stericycle Inc. 207,500 18,731 Forward Air Corp. 400,246 18,523 Apogee Enterprises Inc. 381,734 17,846 JB Hunt Transport Services Inc. 206,355 17,154 KAR Auction Services Inc. 370,425 15,843 * Verisk Analytics Inc. Class A 179,600 15,316 Kaman Corp. 354,527 15,301 Wabtec Corp. 220,121 15,078 Albany International Corp. 335,100 14,185 * TrueBlue Inc. 594,391 13,273 Orbital ATK Inc. 149,300 13,007 Ryder System Inc. 184,900 12,185 Mobile Mini Inc. 371,400 12,074 * Rush Enterprises Inc. Class A 489,633 11,252 * JetBlue Airways Corp. 560,400 10,272 * United Rentals Inc. 128,900 10,269 Huntington Ingalls Industries Inc. 59,500 10,269 Donaldson Co. Inc. 253,171 9,147 Woodward Inc. 149,745 8,766 * HD Supply Holdings Inc. 241,100 8,725 Ritchie Bros Auctioneers Inc. 256,829 8,527 Watsco Inc. 56,800 8,181 BWX Technologies Inc. 217,600 8,010 * Spirit AeroSystems Holdings Inc. Class A 177,500 7,700 * Astronics Corp. 200,111 7,658 RR Donnelley & Sons Co. 421,300 7,550 Herman Miller Inc. 224,400 7,354 * Quanta Services Inc. 272,470 6,975 ^ Greenbrier Cos. Inc. 203,200 6,671 * Wabash National Corp. 458,300 6,636 * Saia Inc. 226,198 6,535 Global Brass & Copper Holdings Inc. 226,856 6,425 General Cable Corp. 428,100 6,306 Insteel Industries Inc. 179,800 6,255 Alaska Air Group Inc. 92,548 6,221 Allison Transmission Holdings Inc. 211,800 6,104 West Corp. 248,800 5,501 * American Woodmark Corp. 70,800 5,256 * Lydall Inc. 115,822 5,175 Comfort Systems USA Inc. 170,300 5,174 * SiteOne Landscape Supply Inc. 132,100 5,131 Knight Transportation Inc. 161,780 4,826 Quanex Building Products Corp. 233,008 4,658 * Meritor Inc. 547,800 4,591 * Spirit Airlines Inc. 102,425 4,379 * Echo Global Logistics Inc. 175,600 4,348 Brink's Co. 116,900 3,837 Insperity Inc. 48,000 3,768 * Roadrunner Transportation Systems Inc. 486,652 3,684 * Continental Building Products Inc. 144,300 3,384 *,^ Power Solutions International Inc. 171,000 3,008 Air Lease Corp. Class A 101,600 2,927 Universal Forest Products Inc. 26,500 2,865 * Ply Gem Holdings Inc. 183,800 2,823 * YRC Worldwide Inc. 216,400 2,569 Graco Inc. 34,100 2,524 Kimball International Inc. Class B 189,157 2,155 Deluxe Corp. 30,509 2,062 * Vectrus Inc. 62,300 1,941 Knoll Inc. 72,800 1,838 * AECOM 47,200 1,675 * Hudson Technologies Inc. 301,607 1,484 Pitney Bowes Inc. 73,000 1,410 Steelcase Inc. Class A 93,200 1,351 ^ American Railcar Industries Inc. 32,000 1,344 * NCI Building Systems Inc. 78,500 1,273 Quad/Graphics Inc. 40,300 1,022 Brady Corp. Class A 29,700 955 Barrett Business Services Inc. 21,800 937 Valmont Industries Inc. 6,700 877 * Astronics Corp. Class B 21,286 813 Lennox International Inc. 4,700 737 * Caesarstone Ltd. 19,200 720 * Energy Recovery Inc. 65,000 696 * USA Truck Inc. 33,900 654 * Gibraltar Industries Inc. 17,100 603 * Huron Consulting Group Inc. 8,800 541 Exponent Inc. 600 31 Information Technology (23.9%) * Cadence Design Systems Inc. 4,682,818 112,622 *,2 Cardtronics plc Class A 2,319,001 102,013 * Ultimate Software Group Inc. 364,289 76,173 * Aspen Technology Inc. 1,660,085 69,541 * Cavium Inc. 1,370,127 63,944 * Euronet Worldwide Inc. 810,586 61,815 * Tyler Technologies Inc. 351,742 57,341 Intersil Corp. Class A 3,414,814 52,178 Power Integrations Inc. 889,555 50,767 * MACOM Technology Solutions Holdings Inc. 1,253,308 49,518 * CoStar Group Inc. 229,189 47,648 * Electronics For Imaging Inc. 1,052,037 46,595 Belden Inc. 629,861 46,112 * First Solar Inc. 969,568 45,259 * 2U Inc. 1,281,636 44,832 SS&C Technologies Holdings Inc. 1,381,816 44,522 * Entegris Inc. 2,573,016 43,973 * HubSpot Inc. 751,100 41,003 * Proofpoint Inc. 529,578 40,179 * WNS Holdings Ltd. ADR 1,409,942 39,577 * Ciena Corp. 2,014,440 38,657 * BroadSoft Inc. 816,255 36,593 * WEX Inc. 367,670 34,443 * Acxiom Corp. 1,466,055 33,646 *,^ Mobileye NV 671,467 32,170 * Trimble Navigation Ltd. 1,210,130 31,996 * Gigamon Inc. 676,293 31,596 Teradyne Inc. 1,578,645 31,178 MKS Instruments Inc. 662,191 30,249 * Manhattan Associates Inc. 520,950 30,241 * Alliance Data Systems Corp. 129,043 29,889 * SPS Commerce Inc. 461,130 29,199 * Fleetmatics Group plc 653,993 28,096 Convergys Corp. 1,001,837 26,699 * Red Hat Inc. 347,600 26,171 * Guidewire Software Inc. 420,327 25,837 FLIR Systems Inc. 780,420 25,426 *,^ Stratasys Ltd. 1,206,357 25,261 MAXIMUS Inc. 403,366 23,766 * Verint Systems Inc. 631,690 22,280 * GoDaddy Inc. Class A 742,700 22,222 *,^ SunPower Corp. Class A 1,460,310 21,291 * Gartner Inc. 205,705 20,622 * Wix.com Ltd. 554,412 19,737 Brooks Automation Inc. 1,498,824 18,780 * F5 Networks Inc. 151,840 18,740 * Microsemi Corp. 479,900 18,716 Methode Electronics Inc. 531,590 18,622 * PTC Inc. 454,034 18,039 * Genpact Ltd. 666,855 17,852 National Instruments Corp. 617,460 17,709 CDW Corp. 408,900 17,554 *,^ Shutterstock Inc. 314,500 17,326 MercadoLibre Inc. 112,700 17,252 * Mellanox Technologies Ltd. 372,200 16,444 * Imperva Inc. 344,160 16,217 Monolithic Power Systems Inc. 219,776 15,982 * CyberArk Software Ltd. 283,300 15,975 * VeriFone Systems Inc. 782,525 14,993 * Envestnet Inc. 387,100 14,776 * ChannelAdvisor Corp. 927,292 14,614 Microchip Technology Inc. 262,100 14,583 Cognex Corp. 309,500 13,980 * Silicon Laboratories Inc. 261,266 13,920 * Infoblox Inc. 712,500 13,338 * Barracuda Networks Inc. 595,781 13,155 * Super Micro Computer Inc. 598,460 12,897 * Cimpress NV 134,982 12,796 * RealPage Inc. 508,707 12,794 * Pandora Media Inc. 930,231 12,651 * Finisar Corp. 642,425 12,052 * Descartes Systems Group Inc. 489,895 9,896 * Perficient Inc. 439,600 9,768 * Synchronoss Technologies Inc. 261,500 9,764 * Zendesk Inc. 319,618 9,665 * Progress Software Corp. 328,900 9,558 * Fortinet Inc. 266,700 9,252 * Radware Ltd. 745,800 9,181 * Integrated Device Technology Inc. 417,275 9,176 * PROS Holdings Inc. 485,100 9,013 * Semtech Corp. 349,177 8,876 * New Relic Inc. 254,264 8,757 * Bottomline Technologies de Inc. 406,875 8,589 * Tableau Software Inc. Class A 148,808 8,409 * Palo Alto Networks Inc. 63,600 8,325 * Teradata Corp. 290,100 8,233 * Arista Networks Inc. 113,620 8,098 Littelfuse Inc. 64,200 8,026 * Stamps.com Inc. 105,000 7,960 *,2 Information Services Group Inc. 2,094,657 7,939 * Advanced Micro Devices Inc. 1,154,900 7,923 Booz Allen Hamilton Holding Corp. Class A 251,141 7,755 * OSI Systems Inc. 126,398 7,517 *,^ Rapid7 Inc. 487,200 6,811 EarthLink Holdings Corp. 998,300 6,768 Travelport Worldwide Ltd. 500,000 6,745 * LivePerson Inc. 981,851 6,554 * Akamai Technologies Inc. 129,600 6,549 * Virtusa Corp. 237,000 6,446 DST Systems Inc. 51,096 6,302 CSG Systems International Inc. 155,900 6,277 * Extreme Networks Inc. 1,582,800 6,157 * Qualys Inc. 194,500 6,105 * Shopify Inc. 174,200 5,970 * ANSYS Inc. 64,800 5,791 ^ Leidos Holdings Inc. 115,000 5,751 * NCR Corp. 169,200 5,578 * EPAM Systems Inc. 79,400 5,577 *,^ Unisys Corp. 532,362 5,276 * A10 Networks Inc. 664,252 5,194 * Paycom Software Inc. 108,190 5,108 Broadridge Financial Solutions Inc. 75,200 5,090 * InvenSense Inc. 748,000 5,071 * IPG Photonics Corp. 58,829 4,959 Hackett Group Inc. 350,900 4,699 * ON Semiconductor Corp. 464,400 4,658 * WebMD Health Corp. 75,300 4,594 * Plexus Corp. 97,800 4,493 * Sykes Enterprises Inc. 133,300 4,091 * FireEye Inc. 229,700 4,001 * Brightcove Inc. 371,900 3,894 * Applied Micro Circuits Corp. 586,100 3,857 Science Applications International Corp. 63,400 3,852 * Callidus Software Inc. 185,000 3,798 * Care.com Inc. 344,986 3,791 TeleTech Holdings Inc. 131,679 3,758 * Cray Inc. 117,600 3,711 * Paylocity Holding Corp. 81,632 3,644 * LogMeIn Inc. 41,690 3,582 * Interactive Intelligence Group Inc. 64,700 3,491 NIC Inc. 145,711 3,398 * Infinera Corp. 385,640 3,378 * RingCentral Inc. Class A 131,000 3,017 * Inphi Corp. 85,310 3,001 * Allot Communications Ltd. 600,282 2,923 * MicroStrategy Inc. Class A 15,900 2,781 * Synaptics Inc. 53,000 2,753 * Cirrus Logic Inc. 56,600 2,750 Avnet Inc. 64,200 2,639 * Everi Holdings Inc. 1,280,275 2,432 * Take-Two Interactive Software Inc. 59,500 2,391 * Five9 Inc. 182,100 2,296 * Rackspace Hosting Inc. 90,600 2,123 * Nimble Storage Inc. 276,700 2,059 * Blackhawk Network Holdings Inc. 55,200 1,920 * Benefitfocus Inc. 42,325 1,820 * Silicon Graphics International Corp. 328,000 1,771 *,^ SecureWorks Corp. Class A 118,300 1,752 * Cornerstone OnDemand Inc. 39,150 1,691 * Jive Software Inc. 424,782 1,614 Diebold Inc. 57,100 1,612 Monotype Imaging Holdings Inc. 81,303 1,609 * Itron Inc. 37,200 1,588 * ShoreTel Inc. 213,600 1,568 * NETGEAR Inc. 30,400 1,563 * Lumentum Holdings Inc. 46,100 1,395 * Travelzoo Inc. 134,521 1,372 *,^ Acacia Communications Inc. 19,540 1,271 * Angie's List Inc. 142,400 1,152 * Advanced Energy Industries Inc. 25,500 1,038 * Zebra Technologies Corp. 18,500 981 * Guidance Software Inc. 157,000 923 ADTRAN Inc. 47,600 866 *,^ Oclaro Inc. 147,300 844 *,^ Alarm.com Holdings Inc. 29,000 833 *,^ Digimarc Corp. 21,275 775 * Workiva Inc. 53,700 749 * NeoPhotonics Corp. 58,600 735 * ePlus Inc. 7,800 656 * Ubiquiti Networks Inc. 14,200 635 Materials (3.5%) Minerals Technologies Inc. 996,467 65,029 PolyOne Corp. 1,578,905 55,372 RPC Group plc 3,851,370 43,947 Graphic Packaging Holding Co. 2,495,314 34,036 * Smurfit Kappa Group plc 1,325,320 30,787 ^ Methanex Corp. 855,820 23,980 Ashland Inc. 199,950 22,642 WR Grace & Co. 224,700 16,823 Quaker Chemical Corp. 112,715 10,782 Avery Dennison Corp. 112,400 8,755 Balchem Corp. 128,921 8,234 * Axalta Coating Systems Ltd. 283,420 8,092 Trinseo SA 145,400 7,239 * Koppers Holdings Inc. 206,324 6,524 Steel Dynamics Inc. 243,100 6,520 Worthington Industries Inc. 141,700 6,279 Stepan Co. 81,491 5,241 * Ryerson Holding Corp. 337,169 4,869 Bemis Co. Inc. 93,800 4,788 Huntsman Corp. 275,600 4,261 AEP Industries Inc. 50,105 4,031 * US Concrete Inc. 42,000 2,709 * Crown Holdings Inc. 36,400 1,928 * GCP Applied Technologies Inc. 52,700 1,451 Kaiser Aluminum Corp. 16,700 1,384 Sealed Air Corp. 29,200 1,378 RPM International Inc. 25,100 1,362 Packaging Corp. of America 15,900 1,188 * Clearwater Paper Corp. 15,400 969 Rayonier Advanced Materials Inc. 68,300 941 Martin Marietta Materials Inc. 3,500 709 Other (1.0%) ^,3 Vanguard Small-Cap ETF 470,767 57,184 ^,3 Vanguard Small-Cap Growth ETF 384,700 50,227 *,4 Dropbox Private Placement 378,066 3,758 * Dyax Corp CVR Expire 12/31/2019 134,316 149 Telecommunication Services (0.8%) * Vonage Holdings Corp. 7,484,871 44,385 * SBA Communications Corp. Class A 163,885 18,847 Cogent Communications Holdings Inc. 270,507 11,559 * 8x8 Inc. 536,550 7,378 * General Communication Inc. Class A 143,200 2,204 Inteliquent Inc. 95,740 1,967 * FairPoint Communications Inc. 119,300 1,931 * Cincinnati Bell Inc. 289,000 1,445 Shenandoah Telecommunications Co. 16,600 682 Utilities (0.2%) ^ 8Point3 Energy Partners LP 1,201,549 19,862 Southwest Gas Corp. 26,200 2,030 ^ Spark Energy Inc. Class A 68,861 1,707 Ormat Technologies Inc. 29,600 1,351 WGL Holdings Inc. 8,600 609 MGE Energy Inc. 9,300 522 Total Common Stocks (Cost $9,153,585) Coupon Temporary Cash Investments (4.2%)1 Money Market Fund (3.7%) 5,6 Vanguard Market Liquidity Fund 0.561% 421,197,415 421,197 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) Deutsche Bank Securities, Inc. (Dated 7/29/16, Repurchase Value $33,501,000, collateralized by Government National Mortgage Assn. 3.000%-5.500%, 2/15/40-9/15/42, with a value of $34,170,000) 0.390% 8/1/16 33,500 33,500 U.S. Government and Agency Obligations (0.2%) 7 Federal Home Loan Bank Discount Notes 0.340% 9/7/16 6,500 6,498 7,8 Federal Home Loan Bank Discount Notes 0.375% 9/30/16 9,000 8,996 8 United States Treasury Bill 0.318% 10/20/16 4,700 4,697 Total Temporary Cash Investments (Cost $474,886) Total Investments (101.5%) (Cost $9,628,471) Other Assets and Liabilities-Net (-1.5%)6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $154,825,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.6% and 2.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted security represents 0.0% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $163,552,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $6,297,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Explorer Fund Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,809,054 108,478 3,907 Temporary Cash Investments 421,197 53,691 — Futures Contracts—Assets 1 301 — — Futures Contracts—Liabilities 1 (2) — — Total 11,230,550 162,169 3,907 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 907 98,328 2 E-mini Russell 2000 Index September 2016 396 48,193 2,427 2,429 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Explorer Fund F. At July 31, 2016, the cost of investment securities for tax purposes was $9,630,638,000. Net unrealized appreciation of investment securities for tax purposes was $1,765,689,000, consisting of unrealized gains of $2,341,195,000 on securities that had risen in value since their purchase and $575,506,000 in unrealized losses on securities that had fallen in value since their purchase. G. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2015 from Capital Gain July 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Cardtronics Inc. NA 2 17,337 6,867 — — NA 3 Cardtronics plc Class A NA 3 — 4,219 — — 102,013 eHealth Inc. 16,496 — 6,069 — — 8,933 H&E Equipment Services 35,355 6,797 1,059 1,741 — 41,017 Inc. Imprivata Inc. 16,426 9,833 — — — 46,278 Information Services Group 7,315 372 22 — — 7,939 Inc. MarineMax Inc. 21,376 1,454 729 — — 28,392 Vanguard Market Liquidity 413,253 NA 4 NA 4 898 — 421,197 Fund Vanguard Small-Cap ETF — 466,291 408,472 1,210 — 57,184 Vanguard Small-Cap 57,108 — 9,442 410 — 50,227 Growth ETF Total 567,329 4,259 — 763,180 1 Includes net realized gain (loss) on affiliated investment securities sold of $150,000 . 2 Not applicable— at October 31, 2015, the issuer was not an affiliated company of the fund. 3 Not applicable— in July 2016, Cardtronics Inc. changed its name to Cardtronics plc. 4 Not applicable— purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 16, 2016 VANGUARD EXPLORER FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 16, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
